NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10200

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00019-LEK-1

 v.
                                                MEMORANDUM*
CORINNE ARAKAWA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                               for District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Corinne Arakawa appeals from the district court’s judgment and challenges

the 108-month sentence imposed following her guilty-plea conviction for

conspiracy to distribute and possess with intent to distribute methamphetamine,

possession of methamphetamine with intent to distribute, and attempted



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribution of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A) and 846. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Arakawa contends that the district court erred by applying an aggravating

role enhancement pursuant to U.S.S.G. § 3B1.1(a). We review the district court’s

factual findings for clear error and its application of the Guidelines to the facts for

abuse of discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th

Cir. 2017) (en banc). The undisputed record reflects that Arakawa procured the

narcotics involved in the conspiracy, sold those narcotics to other co-conspirators

at a profit, and encouraged her co-conspirators to coordinate prices for distribution.

Contrary to Arakawa’s argument, this evidence shows that she was more than a

source of supply, and it supports the district court’s conclusion that she acted as an

organizer or leader of the criminal conspiracy. See U.S.S.G. § 3B1.1 cmt. n.4;

United States v. Rivera, 527 F.3d 891, 9009 (9th Cir. 2008) (enhancement

supported where evidence established that defendant “exercised decision making

authority in the procurement and distribution of narcotics”); United States v.

Garcia, 497 F.3d 964, 969-70 (9th Cir. 2007) (section 3B1.1(a) enhancement is

supported where the evidence shows that the defendant exercised some degree of

control or organizational authority).

      AFFIRMED.


                                           2                                     19-10200